Exhibit 10.2

FORM OF INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) dated the ___ day of _______,
20__, is by and between American Physicians Service Group, Inc., a Texas
corporation (the “Company”), and ____________, an individual (“Indemnitee”).

RECITALS

A.

Competent and experienced persons are reluctant to serve or to continue to serve
as directors and officers of corporations or in other capacities unless they are
provided with adequate protection through insurance or indemnification (or both)
against claims against them arising out of their service and activities on
behalf of those corporations.

B.

Uncertainties relating to the availability of adequate insurance increase the
difficulty of attracting and retaining competent and experienced persons to
serve as officers and directors.

C.

The Board of Directors of the Company (the “Board of Directors”) has determined
that the continuation of present trends in litigation will make it more
difficult to attract and retain competent and experienced persons to serve as
directors and officers of the Company, that this situation is detrimental to the
best interests of the Company’s shareholders and that the Company should act to
assure such persons that there will be increased certainty of adequate
protection in the future.

D.

As a supplement to and in the furtherance of the Company’s Articles of
Incorporation, as amended (the “Articles”), and Bylaws, as amended (the
“Bylaws”), it is reasonable, prudent, desirable and necessary for the Company
contractually to obligate itself to indemnify, and to pay in advance expenses on
behalf of, officers and directors to the fullest extent permitted by law so that
they will serve or continue to serve the Company free from concern that they
will not be so indemnified and that their expenses will not be so paid in
advance.

E.

This Agreement is not a substitute for, nor does it diminish or abrogate any
rights of Indemnitee under, the Articles and the Bylaws or any resolutions
adopted pursuant thereto.

F.

Indemnitee is an officer or director of the Company and his or her willingness
to continue to serve in such capacity is predicated, in substantial part, upon
the Company’s willingness to indemnify him or her to the fullest extent
permitted by the laws of the State of Texas and upon the other undertakings set
forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and covenants contained herein,
the Company and Indemnitee hereby agree as follows:





--------------------------------------------------------------------------------

ARTICLE I
CERTAIN DEFINITIONS

Capitalized terms used but not otherwise defined in this Agreement have the
meanings set forth below:

“Change of Control” means the occurrence of any of the following events:

(a)

The acquisition after the date of this Agreement by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 25% or more of either the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or the combined
voting power of the then-outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”);

(b)

Individuals who, as of the date of this Agreement, constitute the Board of
Directors (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of the Board of Directors; provided, however, that any
individual who becomes a director of the Company subsequent to the date of this
Agreement and whose election or appointment by the Board of Directors or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds (2/3) of the then Incumbent Directors will be considered as
an Incumbent Director, unless such individual’s initial assumption of office
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a person or entity other than the
Company;

(c)

Consummation of a reorganization, merger, statutory share exchange or
 consolidation or similar corporate transaction involving the Company or any of
its Subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company or an acquisition of assets or stock of another entity by
the Company or any of its Subsidiaries (each a “Business Combination”) unless,
in each case, following such Business Combination: (i) all or substantially all
of the individuals and entities that were the beneficial owners of the
Outstanding Common Stock and Outstanding Company Voting Securities (excluding
any Outstanding Common Stock or Outstanding Company Voting Securities
beneficially owned by any individual or entity who beneficially owned 10% or
more of such Outstanding Common Stock or Outstanding Company Voting Securities
prior to such Business Combination) immediately prior to such Business
Combination beneficially own, directly or indirectly, more than two-thirds of
the then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including a corporation that, as a result of such Business
Combination, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more Subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be; (ii) no person or entity (excluding any
entity resulting from such Business Combination) beneficially owns, directly or
indirectly, 25% or more of either the Outstanding Common Stock or the
Outstanding Company Voting Securities, except to the extent that such ownership
existed prior to such Business Combination; and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board of Directors,
providing for such Business Combination; or

(d)

Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

“Controlled Affiliate” means any corporation, limited liability company,
partnership, joint venture, trust or other Enterprise, whether or not for
profit, that is directly or indirectly controlled by the Company.  For purposes
of this definition, the term “control” means the possession, directly or
indirectly, of the power to direct, or cause the direction of, the management or
policies of an Enterprise, whether through the ownership of voting securities,
through other voting rights, by contract or otherwise; provided, however, that
direct or indirect beneficial ownership of capital stock or other interests in
an Enterprise entitling the holder to cast 30% or more of the total number of
votes generally entitled to be cast in the election of directors (or persons
performing comparable functions) of such Enterprise will be deemed to constitute
“control” for purposes of this definition.





- 2 -




--------------------------------------------------------------------------------

“Corporate Status” means the status of a person who is or was a director,
officer, employee, partner, member, manager, venturer, proprietor, trustee,
fiduciary or agent of the Company or of any other Enterprise which such person
is or was serving at the request of the Company.  In addition to any service at
the actual request of the Company, Indemnitee will be deemed, for purposes of
this Agreement, to be serving or to have served at the request of the Company as
a director, officer, employee, partner, member, manager, venturer, proprietor,
trustee, fiduciary or agent of another Enterprise if Indemnitee is or was
serving as a director, officer, employee, partner, member, manager, venturer,
proprietor, trustee, fiduciary or agent of such Enterprise and: (a) such
Enterprise is or at the time of such service was a Controlled Affiliate; (b)
such Enterprise is or at the time of such service was an employee benefit plan
(or related trust) sponsored on maintained by the Company or a Controlled
Affiliate; or (c) the Company or a Controlled Affiliate directly or indirectly
caused Indemnitee to be nominated, elected, appointed, designated, employed,
engaged or selected to serve in such capacity.

“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

“Enterprise” means the Company and any other corporation, partnership, limited
liability company, joint venture, employee benefit plan, trust, other entity or
other enterprise.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expenses” means all attorney’s fees, disbursements and retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, fax transmission
charges, secretarial services, delivery service fees and all other disbursements
or expenses paid or incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, or otherwise participating in, a Proceeding, or in connection with
seeking indemnification under this Agreement.  Expenses will also include
Expenses paid or incurred in connection with any appeal resulting from any
Proceeding, including the premium, security for and other costs relating to any
appeal bond or its equivalent.  Expenses, however, will not include amounts paid
in settlement by Indemnitee or the amount of judgments or fines against
Indemnitee.  

“Independent Counsel” means an attorney or firm of attorneys that is experienced
in matters of corporation law and neither currently is, nor in the past five (5)
years has been, retained to represent: (a) the Company or Indemnitee in any
matter material to either such party (other than with respect to matters
concerning the Indemnitee under this Agreement and/or the indemnification
provisions of the Articles or Bylaws, or of other indemnitees under similar
indemnification agreements); or (b) any other party to the Proceeding giving
rise to a claim for indemnification hereunder.  Notwithstanding the foregoing,
the term “Independent Counsel” does not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.

“Losses” means any loss, liability, judgments, damages, amounts paid in
settlement, fines (including excise taxes and penalties assessed with respect to
employee benefit plans), penalties (whether civil, criminal or otherwise) and
all interest, assessments and other charges paid or payable in connection with
or in respect of any of the foregoing.  





- 3 -




--------------------------------------------------------------------------------

“Proceeding” means any threatened, pending or completed action, suit, claim,
demand, arbitration, alternate dispute resolution mechanism, investigation,
inquiry or administrative hearing or any other actual, threatened or completed
proceeding, including any and all appeals, whether brought by or in the right of
the Company or otherwise, whether civil, criminal, administrative, arbitrative,
regulatory or investigative, whether formal or informal, and in each case
whether or not commenced prior to the date of this Agreement, in which
Indemnitee was, is or will be involved as a party or otherwise, by reason of or
relating to Indemnitee’s Corporate Status and by reason of or relating to either
(i) any action, omission or alleged action or omission by Indemnitee (or failure
or alleged failure to act) or of any action, omission or alleged action or
omission (or failure or alleged failure to act)  on Indemnitee’s part, while
acting in his or her Corporate Status or (ii) the fact that Indemnitee is or was
serving at the request of the Company as director, officer, employee, partner,
member, manager, trustee, fiduciary or agent of another Enterprise, in each case
whether or not serving in such capacity at the time any Loss or Expense is paid
or incurred for which indemnification or advancement of Expenses can be provided
under this Agreement, except one initiated by Indemnitee to enforce his or her
rights under this Agreement.  For purposes of this definition, the term
“threatened” will be deemed to include Indemnitee’s good faith belief that a
claim or other assertion may lead to institution of a Proceeding.

References to “serving at the request of the Company” include any service as a
director, officer, employee or agent of the Company which imposes duties on, or
involves services by, such director, officer, employee or agent with respect to
any employee benefit plan, its participants or beneficiaries; and a person who
acted in good faith and in a manner he or she reasonably believed to be in the
best interests of the participants and beneficiaries of an employee benefit plan
will be deemed to have acted in a manner “not opposed to the best interests of
the Company” as referred to under applicable law or in this Agreement.

ARTICLE II
SERVICES TO THE COMPANY

2.1

Services to the Company.  Indemnitee agrees, if appointed or elected, to serve
as an officer or director of the Company.  Indemnitee may at any time and for
any reason resign as an officer or director of the Company (subject to any other
contractual obligation or any obligation imposed by operation of law), in which
event the Company will have no obligation under this Agreement to continue
Indemnitee in such position.  This Agreement will not be construed as giving
Indemnitee any right to be retained in the employ, or as a director or officer,
of the Company (or any other Enterprise).  

ARTICLE III
INDEMNIFICATION

3.1

Indemnification of Indemnitee.  Except as otherwise set forth in this Article
III, the Company hereby agrees to hold harmless and indemnify Indemnitee against
any and all Expenses and Losses and causes of action of every kind, regardless
of the sole, joint or concurrent negligence, negligence per se, gross
negligence, statutory fault, or strict liability of Indemnitee to the fullest
extent permitted by law and the Articles and Bylaws, as the same exists or may
hereafter be amended, interpreted or replaced (but in the case of any such
amendment, interpretation or replacement, only to the extent that such
amendment, interpretation or replacement permits the Company to provide broader
indemnification rights than were permitted prior thereto).  For purposes of this
Agreement, the meaning of the phrase “to the fullest extent permitted by law”
will include to the fullest extent permitted by Chapter 8 of Title I of the
Texas Corporation Law (the “TCL”) or any chapter that replaces or succeeds
Chapter 8 of the TCL with respect to such matters.  In furtherance of the
foregoing indemnification, and without limiting the generality thereof:

(a)

Indemnitee shall be entitled to the rights of indemnification provided in this
Section 3.1(a) if, by reason of his or her Corporate Status, the Indemnitee was,
is or becomes a party to, or was or is threatened to be made a party to, or was
or is otherwise involved in, any Proceeding other than a Proceeding covered by
Section 3.1(b), which shall be governed by the terms contained therein. Pursuant
to this Section 3.1(a), Indemnitee shall be indemnified against all Expenses and
Losses (including any excise taxes or similar taxes), together with any federal,
state, local or foreign taxes imposed as a result of the actual or deemed
receipt of any payments under this Agreement, that are reasonably and actually
incurred by Indemnitee, or on his or her behalf, in connection with such
Proceeding.





- 4 -




--------------------------------------------------------------------------------



(b)

Indemnitee shall be entitled to the rights of indemnification provided in this
Section 3.1(b) if, by reason of his or her Corporate Status, the Indemnitee was,
is or becomes a party to, or was or is threatened to be made a party to, or was
or is otherwise involved in, any Proceeding brought by or in the right of the
Company where, as a result of such Proceeding, Indemnitee is found liable to the
Company or alternatively, to have received an improper personal benefit.
Pursuant to this Section 3.1(b), Indemnitee shall be indemnified against all
reasonable Expenses (excluding any excise taxes or similar taxes) that are
actually incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Proceeding, together with any federal, state, local or foreign taxes
imposed as a result of the actual receipt of any payments under this Agreement.

3.2

Indemnification for Expenses of a Witness.  Notwithstanding any other provision
of this Agreement, to the extent that Indemnitee is, by reason of his or her
Corporate Status, a witness in any Proceeding to which Indemnitee is not a
party, the Company will indemnify Indemnitee against all Expenses and Losses
actually and reasonably paid or incurred by Indemnitee on his or her behalf in
connection therewith.

3.3

Exclusions.  Notwithstanding any other provision of this Agreement, the Company
will not be obligated under this Agreement to provide indemnification in
connection with the following:

(a)

prior to a Change of Control, any Proceeding (or part of any Proceeding)
initiated or brought voluntarily by Indemnitee against the Company or its
directors, officers, employees or other indemnities, unless a majority of
Disinterested Directors, even though less than a quorum of the Board of
Directors, has authorized or consented to the initiation of the Proceeding (or
such part of any Proceeding); provided, however, that this exclusion shall not
apply to a counterclaim or crossclaim initiated by Indemnitee relating to a
Proceeding not initiated by Indemnitee; and, provided, further, that nothing in
this Section 3.3(a) shall limit the right of Indemnitee to be indemnified under
Section 8.3; or  

(b)

for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act or any similar successor statute.

ARTICLE IV
ADVANCEMENT OF EXPENSES

4.1

Expense Advances.  Except as set forth in Section 4.2, the Company will, if
requested by Indemnitee, advance, to the fullest extent permitted by law, to
Indemnitee (hereinafter an “Expense Advance”) any and all Expenses actually and
reasonably paid or incurred by Indemnitee in connection with any Proceeding
(whether prior to or after its final disposition).  Indemnitee’s right to each
Expense Advance will be made without regard to Indemnitee’s ultimate entitlement
to indemnification under the other provisions of this Agreement, or under
provisions of the Articles or Bylaws or otherwise.  Each Expense Advance will be
unsecured and interest free and will be made by the Company without regard to
Indemnitee’s ability to repay the Expense Advance; provided, however, that an
Expense Advance will be made only upon delivery to the Company of a written
affirmation by Indemnitee of such Indemnitee’s good faith belief that Indemnitee
has met the standard of conduct necessary for indemnification under the TCL and
a written undertaking (hereinafter an “Undertaking”), by or on behalf of
Indemnitee, to repay such Expense Advance if it is ultimately determined, by
final decision by a court or arbitrator, as applicable, from which there is no
further right to appeal, that Indemnitee has not met the standard of conduct
necessary for indemnification under the TCL or is not entitled to be indemnified
for such Expenses under the Articles, Bylaws, the TCL this Agreement or
otherwise.  An Expense eligible for an Expense Advance will include any and all
reasonable Expenses incurred pursuing an action to enforce the right of
advancement provided for in this Article IV, including Expenses incurred
preparing and forwarding statements to the Company to support the Expense
Advances claimed.

4.2

Exclusions.  Indemnitee will not be entitled to any Expense Advance in
connection with any of the matters for which indemnity is excluded pursuant to
Section 3.3.





- 5 -




--------------------------------------------------------------------------------



4.3

Timing.  An Expense Advance pursuant to Section 4.1 will be made within ten
business days after the receipt by the Company of a written statement or
statements from Indemnitee requesting such Expense Advance (which statement or
statements will include, if requested by the Company, reasonable detail
underlying the Expenses for which the Expense Advance is requested), whether
such request is made prior to or after final disposition of such Proceeding.
 Such request must be accompanied by all information required by Section 4.1,
including but not limited to, the Undertaking.

ARTICLE V
CONTRIBUTION IN THE EVENT OF JOINT LIABILITY

5.1

Contribution by Company.  To the fullest extent permitted by law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, will
contribute to the amount of Expenses and Losses actually and reasonably incurred
or paid by Indemnitee in connection with any Proceeding in proportion to the
relative benefits received by the Company and all officers, directors and
employees of the Company other than Indemnitee who are jointly liable with
Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, from the transaction from which such Proceeding
arose; provided, however, that the proportion determined on the basis of
relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Company and all officers,
directors and employees of the Company other than Indemnitee who are jointly
liable with Indemnitee (or would be if joined in such Proceeding), on the one
hand, and Indemnitee, on the other hand, in connection with the events that
resulted in such Expenses and Losses, as well as any other equitable
considerations which applicable law may require to be considered.  The relative
fault of the Company and all officers, directors and employees of the Company
other than Indemnitee who are jointly liable with Indemnitee (or would be if
joined in such Proceeding), on the one hand, and Indemnitee, on the other hand,
will be determined by reference to, among other things, the degree to which
their actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary, and the degree to which
their conduct was active or passive.

5.2

Indemnification for Contribution Claims by Others.  To the fullest extent
permitted by law, the Company will fully indemnify and hold Indemnitee harmless
from any claims of contribution which may be brought by other officers,
directors or employees of the Company who may be jointly liable with Indemnitee
for any Loss or Expense arising from a Proceeding.

ARTICLE VI
PROCEDURES FOR INDEMNIFICATION PAYMENTS

6.1

Notification of Claims; Request for Indemnification.  Indemnitee agrees to
promptly notify the Company in writing of any claim made against Indemnitee for
which indemnification will or could be sought under this Agreement; provided,
however, that a delay in giving such notice will not deprive Indemnitee of any
right to be indemnified under this Agreement unless, and then only to the extent
that, the Company did not otherwise learn of the Proceeding and such delay is
materially prejudicial to the Company’s ability to defend such Proceeding; and,
provided, further, that notice will be deemed to have been given without any
action on the part of Indemnitee in the event the Company is a party to the same
Proceeding.  The omission to notify the Company will not relieve the Company
from any liability for indemnification that it may have to Indemnitee otherwise
than under this Agreement.

6.2

Timing of Payments.  All payments of Expenses, including any Expense Advance,
and other amounts by the Company to the Indemnitee pursuant to this Agreement
will be made as soon as practicable after a written request or demand therefor
by Indemnitee is presented to the Company, but in no event later than thirty
(30) days after (i) such demand is presented or (ii) such later date as a
determination of entitlement to indemnification is made, if applicable;
provided, however, that an Expense Advance will be made within the time provided
in Section 4.3 hereof.





- 6 -




--------------------------------------------------------------------------------



6.3

Time for Submission of Request.  Indemnitee will be required to submit any
request for indemnification pursuant to this Article VI within a reasonable
time, not to exceed two years, after any judgment, order, settlement, dismissal,
arbitration award, conviction, acceptance of a plea of nolo contendere (or its
equivalent) or other full or partial final determination or disposition of the
Proceeding (with the latest date of the occurrence of any such event to be
considered the commencement of the two-year period).

ARTICLE VII
LIABILITY INSURANCE

7.1

Company Insurance.  Subject to Section 7.3, the Company will obtain and maintain
a policy or policies of insurance with one or more reputable insurance companies
 providing Indemnitee with coverage in such amount as will be determined by the
Board of Directors for Losses and Expenses paid or incurred by Indemnitee as a
result of acts or omissions of Indemnitee in his or her Corporate Status, and to
ensure the Company’s performance of its indemnification obligations under this
Agreement; provided, however, in all policies of director and officer liability
insurance obtained by the Company, Indemnitee will be named as an insured party
in such manner as to provide Indemnitee with the same rights and benefits as are
afforded to the most favorably insured directors or officers, as applicable, of
the Company under such policies; provided, however, the Company may obtain
additional insurance coverage for “independent directors” (within the meaning of
the corporate governance rules of the Nasdaq National Market) without providing
Indemnitee with the same rights and benefits afforded to the independent
directors under such policy unless, at the time the policy is obtained,
Indemnitee is insurable as an independent director.  Any reductions to the
amount of director and officer liability insurance coverage maintained by the
Company as of the date hereof will be subject to the approval of a majority of
the Incumbent Directors.

7.2

Notice to Insurers.  If, at the time of receipt by the Company of a notice from
any source of a Proceeding as to which Indemnitee is a party or participant, the
Company will give prompt notice of such Proceeding to the insurers in accordance
with the procedures set forth in the respective policies, and the Company will
provide Indemnitee with a copy of such notice and copies of all subsequent
correspondence between the Company and such insurers related thereto.  The
Company will thereafter take all necessary or desirable actions to cause such
insurers to pay, on behalf of Indemnitee, all amounts payable as a result of
such Proceeding in accordance with the terms of such policies.

7.3

Insurance Not Required.  Notwithstanding Section 7.1, the Company will have no
obligation to obtain or maintain the insurance contemplated by Section 7.1 if a
majority of the Incumbent Directors determines in good faith that such insurance
is not reasonably available, if the premium costs for such insurance are
disproportionately high compared to the amount of coverage provided, or if the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit.  The Company will promptly notify Indemnitee of any such
determination not to provide insurance coverage. Further, the existence of
insurance contemplated by Section 7.1 in no way limits the Company’s obligation
to indemnify Indemnitee under this Agreement in any way or otherwise modifies
this Agreement.

ARTICLE VIII
REMEDIES OF INDEMNITEE

8.1

Action by Indemnitee.  In the event that (i) the Company determines that
Indemnitee is not entitled to indemnification under this Agreement, (ii) an
Expense Advance is not timely made pursuant to Section 4.3 of this Agreement or
(iii) payment of indemnified amounts is not made within the applicable time
periods specified in Section 6.2, Indemnitee will be entitled to an adjudication
in an appropriate court of the State of Texas, or in any other court of
competent jurisdiction, of his or her entitlement to such indemnification or
payment of an Expense Advance.  Alternatively, Indemnitee, at Indemnitee’s
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association.  The provisions of Texas law (without regard to its conflict of
laws rules) will apply to any such arbitration.  The Company will not oppose
Indemnitee’s right to seek any such adjudication or award in arbitration.





- 7 -




--------------------------------------------------------------------------------



8.2

Company Bears Burden of Proof.  In any judicial proceeding or arbitration
commenced pursuant to this Article VIII, Indemnitee will be presumed to be
entitled to indemnification under this Agreement, and the Company will have the
burden of proving Indemnitee is not entitled to indemnification.  If Indemnitee
commences a judicial proceeding or arbitration pursuant to this Article VIII,
Indemnitee will not be required to reimburse the Company for any Expense Advance
made pursuant to Article IV until a final determination is made with respect to
Indemnitee’s entitlement to indemnification (as to which all rights of appeal
have been exhausted or lapsed).  

8.3

Company Bears Expenses if Indemnitee Seeks Adjudication.  In the event that
Indemnitee, pursuant to this Article VIII, seeks a judicial adjudication or
arbitration of his or her rights under, or to recover damages for breach of,
this Agreement, any other agreement for indemnification, the indemnification or
advancement of expenses provisions in the Articles or Bylaws, payment of
Expenses in advance or contribution hereunder or to recover under any director
and officer liability insurance policies maintained by the Company, the Company
will, to the fullest extent permitted by law, indemnify and hold harmless
Indemnitee against any and all Expenses which are paid or incurred by Indemnitee
in connection with such judicial adjudication or arbitration, regardless of
whether Indemnitee ultimately is determined to be entitled to such
indemnification, payment of Expenses in advance or contribution or insurance
recovery.  In addition, if requested by Indemnitee, the Company will (within ten
business days after receipt by the Company of the written request therefor), pay
as an Expense Advance such Expenses, to the fullest extent permitted by law.  

8.4

Company Bound by Provisions of this Agreement.  The Company will be precluded
from asserting in any judicial or arbitration proceeding commenced pursuant to
this Article VIII that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and will stipulate in any such judicial or
arbitration proceeding that the Company is bound by all the provisions of this
Agreement.

ARTICLE IX
NON-EXCLUSIVITY, SUBROGATION; NO DUPLICATIVE PAYMENTS;
MORE FAVORABLE TERMS

9.1

Non-Exclusivity.  The rights of indemnification and to receive Expense Advances
as provided by this Agreement will not be deemed exclusive of any other rights
to which Indemnitee may at any time be entitled under applicable law, the
Articles, the Bylaws, any agreement, a vote of shareholders, a resolution of the
directors or otherwise.  To the extent Indemnitee otherwise would have any
greater right to indemnification or payment of any advancement of Expenses under
any other provisions under applicable law, the Articles, Bylaws, any agreement,
vote of shareholders, a resolution of directors or otherwise, Indemnitee will be
entitled under this Agreement to such greater right.  No amendment, alteration
or repeal of this Agreement or of any provision hereof limits or restricts any
right of Indemnitee under this Agreement in respect of any action taken or
omitted by such Indemnitee prior to such amendment, alteration or repeal.  To
the extent that a change in the TCL, whether by statute or judicial decision,
permits greater indemnification than would be afforded currently under the
Articles, Bylaws and this Agreement, it is the intent of the parties hereto that
Indemnitee enjoy by this Agreement the greater benefits so afforded by such
change.  No right or remedy herein conferred is intended to be exclusive of any
other right or remedy, and every other right and remedy will be cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise.  The assertion or employment of any
right or remedy hereunder, or otherwise, will not prevent the concurrent
assertion or employment of any other right or remedy.

9.2

Subrogation.  In the event of any payment by the Company under this Agreement,
the Company will be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee with respect thereto and Indemnitee will
execute all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Company to
bring suit to enforce such rights (it being understood that all of Indemnitee’s
reasonable Expenses related thereto will be borne by the Company).





- 8 -




--------------------------------------------------------------------------------



9.3

No Duplicative Payments.  The Company will not be liable under this Agreement to
make any payment of amounts otherwise indemnifiable (or any Expense for which
advancement is provided) hereunder if and to the extent that Indemnitee has
otherwise actually received such payment under any insurance policy, contract,
agreement or otherwise.  The Company’s obligation to indemnify or advance
Expenses hereunder to Indemnitee in respect of Proceedings relating to
Indemnitee’s service at the request of the Company as a director, officer,
employee, partner, member, manager, venturer, proprietor, trustee, fiduciary or
agent of any other Enterprise will be reduced by any amount Indemnitee has
actually received as indemnification or advancement of Expenses in respect of
such Proceeding from such other Enterprise.  

9.4

More Favorable Terms.  In the event the Company enters into an indemnification
agreement with another officer or director, as the case may be, containing terms
more favorable to the indemnitee thereof than the terms contained herein (and
absent special circumstances justifying such more favorable terms), Indemnitee
will be afforded the benefit of such more favorable terms and such more
favorable terms will be deemed incorporated by reference herein as if set forth
in full herein.  As promptly as practicable following the execution thereof, the
Company will (a) send a copy of the agreement containing more favorable terms to
Indemnitee, and (b) prepare, execute and deliver to Indemnitee an amendment to
this Agreement containing such more favorable terms.

ARTICLE X
DEFENSE OF PROCEEDINGS

10.1

Company Assuming the Defense.  Subject to Section 10.3 below, in the event the
Company is obligated to pay in advance the Expenses of any Proceeding pursuant
to Article IV, the Company will be entitled, by written notice to Indemnitee, to
assume the defense of such Proceeding, with counsel approved by Indemnitee,
which approval will not be unreasonably withheld.  The Company will identify the
counsel it proposes to employ in connection with such defense as part of the
written notice sent to Indemnitee notifying Indemnitee of the Company’s election
to assume such defense, and Indemnitee will be required, within ten days
following Indemnitee’s receipt of such notice, to inform the Company of its
approval of such counsel or, if it has objections, the reasons therefor.  If
such objections cannot be resolved by the parties, the Company will identify
alternative counsel, which counsel will also be subject to approval by
Indemnitee in accordance with the procedure described in the prior sentence.

10.2

Right of Indemnitee to Employ Counsel.  Following approval of counsel by
Indemnitee pursuant to Section 10.1 and retention of such counsel by the
Company, the Company will not be liable to Indemnitee under this Agreement for
any fees and expenses of counsel subsequently incurred by Indemnitee with
respect to the same Proceeding; provided, however, that (a) Indemnitee has the
right to employ counsel in any such Proceeding at Indemnitee’s expense and (b)
the Company will be required to pay the  fees and expenses of Indemnitee’s
counsel if (i) the employment of counsel by Indemnitee has been previously
authorized by the Company, (ii) Indemnitee reasonably concludes that there is an
actual or potential conflict between the Company (or any other person or persons
included in a joint defense) and Indemnitee in the conduct of such defense or
representation by such counsel retained by the Company or (iii) the Company does
not continue to retain the counsel approved by Indemnitee.

10.3

Company Not Entitled to Assume Defense.  Notwithstanding Section 10.1, the
Company will not be entitled to assume the defense of any Proceeding brought by
or on behalf of the Company or any Proceeding as to which Indemnitee has
reasonably made the conclusion provided for in Section 10.2(b)(ii).

ARTICLE XI
SETTLEMENT

11.1

Company’s Prior Consent Required.  Notwithstanding anything in this Agreement to
the contrary, the Company will have no obligation to indemnify Indemnitee under
this Agreement for any amounts paid in settlement of any Proceeding effected
without the Company’s prior written consent, which shall not be unreasonably
withheld.





- 9 -




--------------------------------------------------------------------------------



11.2

When Indemnitee’s Prior Consent Required.  The Company will not, without the
prior written consent of Indemnitee, consent to the entry of any judgment
against Indemnitee or enter into any settlement or compromise which (i) includes
an admission of fault of Indemnitee, any non-monetary remedy imposed on
Indemnitee or a Loss for which Indemnitee is not wholly indemnified hereunder or
(ii) with respect to any Proceeding with respect to which Indemnitee may be or
is made a party or a participant or may be or is otherwise entitled to seek
indemnification hereunder, does not include, as an unconditional term thereof,
the full release of Indemnitee from all liability in respect of such Proceeding,
which release will be in form and substance reasonably satisfactory to
Indemnitee.  Neither the Company nor Indemnitee will unreasonably withhold its
consent to any proposed settlement; provided, however, Indemnitee may withhold
consent to any settlement that does not provide a full and unconditional release
of Indemnitee from all liability in respect of such Proceeding.

ARTICLE XII
ESTABLISHMENT OF TRUST

12.1

Request by Indemnitee.  In the event a Change of Control occurs after the date
of this Agreement, the Company will be required, upon receipt of a written
request from Indemnitee following initiation of a Proceeding for which
Indemnitee reasonably believes that he or she may be entitled to indemnification
by the Company under this Agreement, the Articles, the Bylaws or otherwise, to
create a trust (the “Trust”) for the benefit of the Indemnitee.  The trustee of
the Trust will be selected by the Indemnitee.

12.2

Funding Obligations.  Following a request from Indemnitee pursuant to Section
12.1 to establish the Trust with respect to a particular Proceeding, the Company
will, from time to time upon written request of Indemnitee, fund the Trust in an
amount sufficient to satisfy any and all Expenses and Losses reasonably
anticipated at the time of such request to be incurred by or on behalf of
Indemnitee in connection with such Proceeding.  The amount or amounts to be
deposited in the Trust pursuant to the foregoing obligation will be determined
by mutual agreement of Indemnitee and the Company, and if they are unable to
reach such agreement, then by Independent Counsel.  The terms of the Trust will
provide that (i) except upon prior written consent of Indemnitee, the Trust will
not be revoked or the principal thereof invaded, (ii) the trustee will advance
to Indemnitee, within ten business days of a written request by Indemnitee, any
and all Expenses (and Indemnitee hereby agrees to execute the Undertaking
contemplated by Section 4.1, if required at the time any request for an Expense
Advance is submitted to the trustee), (iii) the Trust will continue to be funded
by the Company in accordance with the funding obligations set forth in this
Section 12.2, (iv) the trustee will promptly pay to Indemnitee any amounts to
which Indemnitee is entitled to indemnification pursuant to this Agreement or
otherwise and (v) all unexpended funds in the Trust will revert to the Company
upon a final determination by mutual agreement of Indemnitee and the Company,
or, if they are unable to reach such agreement, then by Independent Counsel, or
a court or arbitrator presiding over an action commenced pursuant to Article
VIII, if applicable, that Indemnitee has been fully indemnified with respect to
the Proceeding giving rise to the establishment of the Trust.

ARTICLE XIII
DURATION OF AGREEMENT

13.1

Duration of Agreement.  This Agreement will continue until and terminate upon
the latest of (a) the statute of limitations applicable to any claim that could
be asserted against an Indemnitee with respect to which Indemnitee may be
entitled to indemnification and/or an Expense Advance under this Agreement, (b)
fifteen years after the date that Indemnitee has ceased to serve as a director
or officer of the Company or as a director, officer, employee, partner, member,
manager, fiduciary or agent of any other Enterprise which Indemnitee served at
the request of the Company, or (c) if, at the later of the dates referred to in
(a) and (b) above, there is pending a Proceeding in respect of which Indemnitee
is granted rights of indemnification or the right to an Expense Advance under
this Agreement or a Proceeding commenced by Indemnitee pursuant to Article VIII
of this Agreement, one year after the final termination of such Proceeding,
including any and all appeals.





- 10 -




--------------------------------------------------------------------------------

ARTICLE XIV
MISCELLANEOUS

14.1

Entire Agreement.  This Agreement constitutes the entire agreement and
understanding of the parties in respect of the subject matter hereof and
supersedes all prior understandings, agreements or representations by or among
the parties, written or oral, to the extent they relate in any way to the
subject matter hereof; provided, however, it is agreed that the provisions
contained in this Agreement are a supplement to, and not a substitute for, any
provisions regarding the same subject matter contained in the Articles, the
Bylaws, any director and officer liability insurance policy obtained by the
Company or any employment or similar agreement between the parties.

14.2

Assignment; Binding Effect; Third Party Beneficiaries.  No party may assign
either this Agreement or any of its rights, interests or obligations hereunder
without the prior written approval of the other party and any such assignment by
a party without prior written approval of the other parties will be deemed null
and void, have no effect and not binding on such other parties; provided,
however, that the Company may assign all (but not less than all) of its rights,
obligations and interests hereunder to any direct or indirect successor to all
or substantially all of the business or assets of the Company by purchase,
merger, consolidation or otherwise and will cause such successor to be bound by
and expressly assume the terms and provisions hereof.  All of the terms,
agreements, covenants, representations, warranties and conditions of this
Agreement are binding upon, and inure to the benefit of and are enforceable by,
the parties and their respective successors, permitted assigns, heirs, executors
and personal and legal representatives.  There are no third party beneficiaries
having rights under or with respect to this Agreement.

14.3

Notices.  All notices, requests and other communications provided for or
permitted to be given under this Agreement must be in writing and be given by
personal delivery, by certified or registered United States mail (postage
prepaid, return receipt requested), by a nationally recognized overnight
delivery service for next day delivery, as follows (or to such other address as
any party may give in a notice given in accordance with the provisions hereof):

If to the Company:

American Physicians Service Group, Inc.
1301 S. Capital of Texas Hwy., Suite C-300

Austin, Texas 78746

Attention:  Chief Executive Officer

If to Indemnitee, to such address set forth for Indemnitee on the signature page
to this Agreement.

All notices, requests or other communications will be effective and deemed given
only as follows:  (i) if given by personal delivery, upon such personal
delivery, (ii) if sent by certified or registered mail, on the fifth business
day after being deposited in the United States mail, (iii) if sent for next day
delivery by overnight delivery service, on the date of delivery as confirmed by
written confirmation of delivery, (iv) if sent by facsimile, upon the
transmitter’s confirmation of receipt of such facsimile transmission, except
that if such confirmation is received after 5:00 p.m. (in the recipient’s time
zone) on a business day, or is received on a day that is not a business day,
then such notice, request or communication will not be deemed effective or given
until the next succeeding business day.  Notices, requests and other
communications sent in any other manner, including by electronic mail, will not
be effective.

14.4

Specific Performance; Remedies.  Each party acknowledges and agrees that the
other party would be damaged irreparably if any provision of this Agreement were
not performed in accordance with its specific terms or were otherwise breached.
 Accordingly, the parties will be entitled to an injunction or injunctions to
prevent breaches of the provisions of this Agreement and to enforce specifically
this Agreement and its provisions, in addition to any other remedy to which they
may be entitled, at law or in equity.  Except as expressly provided herein, the
rights, obligations and remedies created by this Agreement are cumulative and in
addition to any other rights, obligations or remedies otherwise available at law
or in equity.  Except as expressly provided herein, nothing herein will be
considered an election of remedies.





- 11 -




--------------------------------------------------------------------------------



14.5

Submission to Jurisdiction.  Any Proceeding seeking to enforce any provision of,
or based on any matter arising out of or in connection with, this Agreement may
only be brought in a federal or state court sitting in Travis County, Texas,
which will be the exclusive and only proper forum for adjudicating such
Proceeding, and each party consents to the exclusive jurisdiction and venue of
such court (and of the appropriate appellate courts therefrom) in any such
Proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such  Proceeding in any such court or that any such Proceeding brought in any
such court has been brought in an inconvenient forum.  Process in any such
action, suit or proceeding may be served on any party anywhere in the world,
whether within or without the jurisdiction of any such court.

14.6

Headings.  The article and section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

14.7

Governing Law.  This Agreement will be governed by and construed in accordance
with the laws of the State of Texas, without giving effect to any choice of law
principles.

14.8

Amendment.  This Agreement may not be amended or modified except by a writing
signed by all of the parties.

14.9

Extensions; Waivers.  Any party may, for itself only, (i) extend the time for
the performance of any of the obligations of any other party under this
Agreement, (ii) waive any inaccuracies in the representations and warranties of
any other party contained herein or in any document delivered pursuant hereto
and (iii) waive compliance with any of the agreements or conditions for the
benefit of such party contained herein.  Any such extension or waiver will be
valid only if set forth in a writing signed by the party to be bound thereby.
 No waiver by any party of any default, misrepresentation or breach of warranty
or covenant hereunder, whether intentional or not, may be deemed to extend to
any prior or subsequent default, misrepresentation or breach of warranty or
covenant hereunder or affect in any way any rights arising because of any prior
or subsequent such occurrence.  Neither the failure nor any delay on the part of
any party to exercise any right or remedy under this Agreement will operate as a
waiver thereof, nor will any single or partial exercise of any right or remedy
preclude any other or further exercise of the same or of any other right or
remedy.

14.10

Severability.  The provisions of this Agreement will be deemed severable and the
invalidity or unenforceability of any provision will not affect the validity or
enforceability of the other provisions hereof; provided that if any provision of
this Agreement, as applied to any party or to any circumstance, is judicially
determined not to be enforceable in accordance with its terms, the parties agree
that the court judicially making such determination may modify the provision in
a manner consistent with its objectives such that it is enforceable, and/or to
delete specific words or phrases, and in its modified form, such provision will
then be enforceable and will be enforced.

14.11

Counterparts; Effectiveness.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.  This Agreement will become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, which delivery may be made by exchange of
copies of the signature page by facsimile transmission.  For purposes of
determining whether a party has signed this Agreement or any document
contemplated hereby or any amendment or waiver hereof, only a handwritten
signature on a paper document or a facsimile transmission of a handwritten
original signature will constitute a signature, notwithstanding any law relating
to or enabling the creation, execution or delivery of any contract or signature
by electronic means.





- 12 -




--------------------------------------------------------------------------------



14.12

Construction.  This Agreement has been freely and fairly negotiated among the
parties.  If an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the parties and no
presumption or burden of proof will arise favoring or disfavoring any party
because of the authorship of any provision of this Agreement.  Any reference to
any law will be deemed also to refer to such law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise.  The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.”  Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires.  The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.  The parties
intend that each representation, warranty and covenant contained herein will
have independent significance.  If any party has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which the party has
not breached will not detract from or mitigate the fact that the party is in
breach of the first representation, warranty, or covenant.  Time is of the
essence in the performance of this Agreement.

[Signature page follows]





- 13 -




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




AMERICAN PHYSICIANS SERVICE GROUP, INC.

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

INDEMNITEE

 

 

 

 

 

 

Signature

 

 

 

 

Printed Name

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 








Signature Page to Indemnification Agreement


